DETAILED ACTION
Claims 1-5, 7-22 and 26-30 are pending before the Office for review.
In the response filed November 8, 2021:
Claims 1, 5, 15 and 16-21 were amended.
Claims 6 and 23-25 are canceled. 
Claims 26-30 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DOLE et al (U.S. Patent Application Publication 2017/0178920) in view of HUDSON et al (U.S. Patent Application Publication 2016/0343580) and BOESCKE et al (U.S. Patent Application Publication 2008/0242097).
With regards to claim 17, Dole discloses a method of processing a substrate comprising (a) forming a recess on a substrate by partially etching the substrate; and (a) forming a recess on a substrate by partially etching the substrate; and (b) forming a film having a thickness that differs along a depth direction of the recess on a sidewall of the recess (Figur3A-3H Paragraphs [0056]-[0059] discloses having opening 320 over layer to be etched 202 with mask 306 wherein protective film 320b is deposited wherein it deposits at a greater thickness on the sidewalls near the opening of feature 302 than at a lower thickness on the sidewalls near the bottom of the feature 302).
Dole does not explicitly disclose wherein (b) includes: (b-1) supplying a first reactant, and allowing the first reactant to adsorb onto the sidewall of the recess and (b-2) supplying a second reactant, wherein the first and second reactants react with each other to form the film and wherein the method further comprises (c) forming, on the sidewall of the recess, an inhibitor that forms a hydrophobic group to inhibit an adsorption of the first reaction wherein (c) is performed after (a) and prior to (b-1).
However Dole discloses forming a protective film may deposited by a number of cyclic or continuous deposition methods including plasma assisted ALD reactions involving cyclically delivery a first reactant to form an adsorbed precursor layer, delivery of a second reaction often provided in the plasma to form the film until the desired thickness is reached (Paragraph [0102]) rendering obvious wherein (b) includes: (b-1) supplying a first reactant, and allowing the first reactant to adsorb onto the sidewall of the recess and (b-2) supplying a second reactant, wherein the first and second reactants react with each other to form the film wherein the forming on the sidewall of the recess is performed after a and prior to (b-1) (Paragraphs [0044], [0102]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of dole to include the suppling of the first reactant and the second reactant as rendered obvious by the embodiment of Dole because the reference of Dole teaches that such deposition is well suited for tunable conformality wherein the film is able to be formed in the desired location at the desired thickness (Paragraph [0102]).
Hudson discloses a method of depositing a protective layer on the sidewalls of an opening for high aspect ratio etching comprising a pre-treatment step wherein the pre-treatment operation involves treating the sidewalls to prepare for deposition to improve the bonding between the protective layer or promote degradation/destruction of suitable binding the of the protective layer (Paragraphs [0038]-[0045], [0062]). Bosecke disclose a selective deposition method comprising partially etching at trench into a substrate (Paragraph 0036] wherein a first precursor is adsorbed onto the sidewalls of the trench the first precursor comprising a long chained alkyl functional group (Paragraphs [0040]-[0043])  and supplying a second reactant wherein the first and second react to form a film wherein the long chained alkyl groups are hydrophobic and can inhibit a reaction with the second reactant (Paragraphs [0044]-[0051]) wherein the forming on the sidewall of the recess, an inhibitor that forms a hydrophobic group to inhibit an adsorption of the first reactant wherein (c) is performed after (a) and prior to (b-1) (Paragraphs [0036]-[0040], [0050]). A such Dole as modified by Hudson and Bosecke renders obvious wherein (b) includes: (b-1) supplying a first reactant, and allowing the first reactant to adsorb onto the sidewall of the recess and (b-2) supplying a second reactant, wherein the first and second reactants react with each other to form 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Dole to include the forming an inhibitor as rendered obvious by Hudson because the reference of Hudson teaches that the pretreatment allows for the selective and preferential deposition of the protective layer (Paragraph [0073]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Dole to include the forming an inhibitor of hydrophobic group as rendered obvious by Boescke because the reference of Boescke teaches that the hydrophobic groups can inhibit reactions with the second precursor in order to form the desired layer (Paragraphs [0049]-[0050]) and one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of predictably achieving the desired layer using the hydrophobic group as rendered obvious by Boescke. MPEPE 2143D

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over KOBRIN (U.S. patent Application Publication 2010/0173494) in view of DOLE et al (U.S. Patent Application Publication 2017/0178920) and WINNICZEK et al (U.S. Patent Application Publication 2010/0105208).
With regards to claims 19 and 20, Kobrin discloses a method of processing a substrate comprising: (a) forming a recess on the substrate by etching the substrate (b) 
Korbin does not explicitly disclose forming a film on a side wall of the recess at a temperature controlled such that the film has a thickness that differs along a depth direction of the recess on a sidewall of the recess.
Dole renders obvious a method of processing a substrate comprising (a) forming a recess on a substrate by partially etching the substrate; and (a) forming a recess on a substrate by partially etching the substrate; and (b) forming a film on a side wall of the recess of a temperature controlled such that the film have a thickness that differs along a depth direction of the recess on a sidewall of the recess and (e) etching the substrate while suppressing a change of an opening dimension of the upper portion of the recess by the film formed in (b) (Figur3A-3H Paragraphs [0046], [0049], [0056]-[0060], [0068] discloses having opening 320 over layer to be etched 202 with mask 306 wherein protective film 320b is deposited wherein it deposits at a greater thickness on the sidewalls near the opening of feature 302 than at a lower thickness on the sidewalls near the bottom of the feature and vertically etching the pattern; discloses wherein the deposition can be adjusted by adjusting the parameters including adjusting the temperature
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Korbin to include the film thickness as rendered obvious by Dole because the reference of Dole teaches that such protective film can be target to where it is most useful during etching to prevent or minimize the degree to which the bow region etches laterally (Paragraph [0057]-[0058]).
Winniczek discloses a method of etching comprising passivation and etching wherein the etching profile maybe a vertical profile or a tapered shape by adjusting the processing conditions depending on the application (Paragraphs [0024]-[0025], [0042]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Korbin to include the tapered shape as rendered obvious by Winniczek because on of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the tapered profile as rendered obvious by the teachings of Winniczek. MPEP 2143D
With regards to claim 21, the modified teachings of Korbin renders obvious (e) etching a bottom of the recess to form a recess with a high aspect ratio after (b), wherein (e) etches the bottom of the recess by an anisotropic etching, and (d) expands the opening dimension of the lower portion of the recess by an isotropic etching in the horizontal direction (Korbin Paragraphs [0038]-[0046], [0053] discloses high aspect ratio etching to preserve the critical dimension and etching vertically and horizontally).

Allowable Subject Matter
Claims 1-5, 7-16, 18, 22 and 26-29 allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner previously rejected the subject matter of independent claim 1 under Dole. However Applicant’s amendments and arguments filed November 8, 2021, In particular, the cited prior art fails to teach or render obvious Applicant’s claimed process comprising a method of forming a recess and forming a film having a thickness that differs along a depth direction of the recess on a side wall of the recess wherein be includes supplying a first react and a second reactant and wherein at least one of following processing conditions is satisfied: in (b-1), a temperature of a stage on which the substrate is disposed is set to be lower than a temperature at which the adsorption of the first reactant to an entire surface of the recess in the depth direction of the recess is completed; and in (b-2), the temperature of the stage on which the substrate is disposed is set to be lower than a temperature at which the reaction of the second reactant to the entire surface of the recess in the depth direction of the recess is completed. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
With regards to claim 30, the Examiner has rejected independent claim 19 under Korbin in view of Dole and Winniczek. However the cited prior art fails to teach or render obvious an etching method comprising forming a recess in a substrate, forming a film on a side wall of the recess at a temperature controlled such that the film has a thickness that differs along a depth direction of other recess; etching the substrate while .

Response to Arguments
Applicant’s arguments, see pages 11-16 of the Response, filed November 8, 2021, with respect to 1-5, 7-16, 18, 22 and 26-29 have been fully considered and are persuasive. In particular, Applicant’s amendment and arguments have overcome the rejection of record. The 103 rejection of claims 1-5, 7-16, 18, 22 and 26-29 has been withdrawn. 

Applicant’s arguments, see pages 11-16 of Applicant’s Response, filed November 8, 2021, with respect to the rejection(s) of claim(s) 17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DOLE et al (U.S. Patent Application Publication 2017/0178920) in view of HUDSON et al (U.S. Patent Application Publication 2016/0343580) and BOESCKE et al (U.S. Patent Application Publication 2008/0242097).

Applicant’s arguments, see pages 11-16 of Applicant’s Response, filed November 8, 2021, with respect to the rejection(s) of claim(s) 19-21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KOBRIN (U.S. patent Application Publication 2010/0173494) in view of DOLE et al (U.S. Patent Application Publication 2017/0178920) and WINNICZEK et al (U.S. Patent Application Publication 2010/0105208).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713